        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 1290 CLOTHING CO., LLC, a
 Georgia limited liability company,
 d/b/a Tokyo Valentino,

              Plaintiff,
       v.                                        CIVIL ACTION NO.
                                                 1:20-CV-04811-JPB
 COBB COUNTY, GEORGIA, a
 political subdivision of the State of
 Georgia, et al.,

              Defendants.

                                         ORDER

      This matter is before the Court on Cobb County, Georgia, and the members

of the Cobb County Board of Commissioner’s (collectively, “Defendants”) Motion

to Dismiss [Doc. 6]. This Court finds as follows:

                                  BACKGROUND

      1290 Clothing Co, LLC (“Plaintiff”) operates a Tokyo Valentino store

located at 1290 Johnson Ferry Road in Cobb County, Georgia. The store sells a

wide variety of goods, including clothing, undergarments, shoes, games, cards,

devices and other products intended for adult customers. [Doc. 1, p. 3]. The adult
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 2 of 16




products include smoking accessories and sexually oriented materials, such as

explicit DVDs, condoms, lubricants and other devices. Id.

      Plaintiff obtained its business license, which is known as an Occupational

Tax Certificate (“OTC”), on March 2, 2020. Id. On Plaintiff’s OTC application,

Plaintiff indicated that it would be doing business as 1290 Clothing and described

its business in the following terms: “Retail—clothing, undergarments, shows,

games, cards & other misc.” Id. at 13. Plaintiff did not disclose on its application

that it would sell sexual devices or other adult media. Plaintiff opened for business

on June 9, 2020. When Plaintiff opened its store, it opened as a Tokyo

Valentino—not 1290 Clothing. Id. at 3. One day after opening, on June 10, 2020,

Plaintiff wrote to Cobb County’s Community Development Director and stated

that it “intended to sell a small quantity of adult media together with sexual

devices.” Id. at 16.

      On September 8, 2020, the Cobb County Community Development Agency

informed Plaintiff via a letter that its OTC was suspended because Plaintiff

supplied false information in the OTC application. [Doc. 1-9, p. 1]. Specifically,

the suspension letter stated that Plaintiff represented that it would be doing

business as 1290 Clothing, not Tokyo Valentino. Id. The suspension letter further

explained that Plaintiff failed to disclose that it would sell certain adult items, yet


                                            2
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 3 of 16




those items accounted for 70% of the store’s inventory. Id. Ultimately, after a

hearing, on October 27, 2020, Plaintiff’s OTC was revoked.

      On November 26, 2020, Plaintiff filed this action against Defendants

alleging that its constitutional rights were violated when Defendants revoked its

OTC. [Doc. 1]. More specifically, Plaintiff contends that both the business

licensing ordinance and the regulations applicable to sexually oriented businesses,

which formed the basis for the revocation, are unconstitutional under the First and

Fourteenth Amendments to the United States Constitution. Id. at 2. Plaintiff

ultimately seeks a permanent injunction against the enforcement of the ordinance

and regulations. Id.

      Just three days after suit was filed in this Court, on November 29, 2020,

Defendant Cobb County initiated a separate civil action against Plaintiff and its

owners in the Superior Court of Cobb County. [Doc. 6-1]. In the state court

action, Defendant seeks interlocutory and permanent injunctive relief prohibiting

Plaintiff and its owners from continuing to engage in business without an OTC. Id.

In the suit, Defendant Cobb County alleged that Plaintiff and its owners made

misrepresentations on their OTC application and withheld the fact that they were

opening a sexually oriented business. Thus, Defendant Cobb County asked the

superior court to order Plaintiff and its owners to cease: (1) engaging in business


                                          3
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 4 of 16




until they make application for, and obtain, a proper OTC for the business actually

being operated at 1290 Johnson Ferry Road; (2) operating a sexually oriented

business without applying for and obtaining a sexually oriented business license;

(3) operating a sexually oriented business between midnight and 6:00 a.m.; (4)

operating a sexually oriented business within 750 feet of a residential zoning

district; (5) operating a sexually oriented business within 1,500 feet of a hospital;

(6) operating a sexually oriented business within 500 feet of an establishment

licensed to sell alcoholic beverages for consumption on the premises; and (7)

operating a sexually oriented business in a general commercial zoning district. Id.

at 14-15. The superior court action makes clear that operating without a valid OTC

carries significant penalties, including fines, probation or imprisonment. Id. at 4.

      On December 11, 2020, Defendants moved to dismiss Plaintiff’s Complaint

pursuant to the doctrine set forth by the Supreme Court of the United States in

Younger v. Harris, 401 U.S. 37 (1971) (the “Younger doctrine”). [Doc. 6].

Defendants argue that dismissal is required because this Court should not interfere

with the enforcement proceeding pending in the Superior Court of Cobb County.

The motion is now ripe for review.




                                           4
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 5 of 16




                                    DISCUSSION

      As a general rule, federal courts have a “virtually unflagging obligation . . .

to exercise the jurisdiction given them.” Colo. River Water Conservation Dist. v.

United States, 424 U.S. 800, 817 (1976). In other words, “non-abstention” is the

rule, and in most cases, courts should exercise their jurisdiction. 31 Foster

Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003). The Younger doctrine,

however, is an important exception to this general rule. In cases where the

Younger doctrine applies, federal courts are precluded from “interfering with

pending state judicial proceedings absent extraordinary circumstances.” Fairfield

Cmty. Clean Up Crew Inc. v. Hale, 735 F. App’x 602, 604 (11th Cir. 2018).

      The Younger doctrine applies in just three “exceptional” circumstances,

which have been identified as: (1) ongoing state criminal prosecutions; (2) certain

civil enforcement proceedings; and (3) civil proceedings involving certain orders

uniquely in furtherance of the state court’s ability to perform its judicial functions.

Tokyo Gwinnett, LLC v. Gwinnett Cnty., 940 F.3d 1254, 1267 (11th Cir. 2019).

Where one of these exceptional circumstances is present, the Court must undertake

further analysis and evaluate the three factors identified in Middlesex County

Ethics Commission v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). Id. at

1268. This requires the Court to analyze whether:


                                           5
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 6 of 16




         (1) there is an “ongoing” state-court proceeding at the time of the
         federal action; (2) the state proceeding implicates an important
         state interest; and (3) the state proceeding affords the federal
         plaintiff an adequate opportunity for judicial review of his or her
         federal constitutional claims.

Id. (citing Middlesex, 457 U.S. at 432). Notably, even where these requirements

are met, abstention may still not be appropriate. Exceptions to the Younger

doctrine include “bad faith, harassment, or a patently invalid state statute.” Henry

v. Fla. Bar, 701 F. App’x 878, 882 (11th Cir. 2017).

      Plaintiff asserts several different arguments in response to Defendants’

Motion to Dismiss. First, Plaintiff argues that the pending state court proceeding is

not exceptional as defined by Younger. Second, Plaintiff argues that bad faith

exception to the Younger doctrine applies. Lastly, Plaintiff argues that its petition

for certiorari filed as a supplemental claim in this case prevents the proceedings in

the Superior Court of Cobb County from moving forward. The Court will address

each of Plaintiff’s arguments in turn.

          1. Exceptional Circumstances

      As previously stated, the Younger doctrine applies in just three exceptional

circumstances: (1) ongoing state criminal prosecutions; (2) certain civil

enforcement proceedings; and (3) civil proceedings involving certain orders

uniquely in furtherance of the state court’s ability to perform its judicial functions.


                                           6
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 7 of 16




Tokyo Gwinnett, 940 F.3d at 1267. In Plaintiff’s first argument, Plaintiff argues

that this is not an exceptional case. Defendants, on the other hand, assert that the

Younger doctrine applies because the case pending with the Superior Court of

Cobb County is a civil enforcement proceeding.

       A civil enforcement proceeding is “akin to a criminal prosecution.” Sprint

Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 79 (2013). These enforcement actions are

“characteristically initiated to sanction the federal plaintiff, i.e., the party

challenging the state action, for some wrongful act.” Id. In this category of cases,

“a state actor is routinely a party to the state proceeding and often initiates the

action.” Id.

       Defendant Cobb County’s state court action falls squarely within the class of

cases in which the Younger doctrine applies, specifically state civil enforcement

proceedings. Here, Defendant Cobb County, which is a state governmental entity,

initiated the suit against Plaintiff and its owners to enforce business licensing and

zoning restrictions. Significantly, violations of these restrictions carry criminal

penalties, such as fines and imprisonment. By bringing a state enforcement

proceeding, Defendant Cobb County seeks to sanction Plaintiff for its continued

operations in violation of the law. The state court action is “akin to a criminal

prosecution.”


                                             7
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 8 of 16




       Plaintiff does not meaningfully address whether the state court proceeding is

a civil enforcement proceeding. Instead, Plaintiff characterizes the state court

action as a “parallel proceeding” and argues that “[t]here is nothing exceptional

about the issues presented in this case or pending before the state court judge.

Rather, the issues involve . . . prosaic matters.” [Doc. 8, p. 15]. The issue,

however, is not whether the facts contained in the state court case are exceptional

in the ordinary sense of the word. Rather, the issue is whether the state court case

falls into one of the three identified categories of cases that the Supreme Court has

deemed to be exceptional. For the reasons already explained above, the state court

case—a civil enforcement proceeding—presents circumstances that have been

identified as exceptional.

       The threshold showing having been made, the Court must next analyze

whether: (1) the state proceedings constitute an ongoing state judicial proceeding;

(2) the state proceedings implicate important state interests; and (3) an adequate

opportunity exists in the state proceedings to raise constitutional challenges. 1 31

Foster Children, 329 F.3d at 1274. The factors are easily satisfied in this case. As

to the first factor, the state court proceeding was initiated only a couple of days


1
  In its response to the Motion to Dismiss, Plaintiff’s argument is limited to whether the
state court action is an exceptional case. Plaintiff does not analyze the Middlesex factors
or contend that Defendant has not made the requisite showing as to these factors.

                                             8
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 9 of 16




after this action was filed. As a general rule, even where the state court proceeding

is filed after the federal action, the state proceeding is still “ongoing” if the state

proceeding “commenced before any proceedings of substance on the merits have

taken place in the federal court.” Tokyo Gwinnett, 940 F.3d at 1268. Here, no

proceedings of substance have occurred in this case. As such, this Court finds that

the state proceeding is ongoing. The second factor is met because the state court

action implicates important state interests, including regulating the negative

secondary effects of adult businesses. Stardust, 3007 LLC v. City of Brookhaven,

899 F.3d 1164, 1173 (11th Cir. 2018). As to the third factor, it is Plaintiff’s burden

to show that the state court proceeding will not provide it with an adequate remedy

for its federal claims. Henry, 701 F. App’x at 882. “A federal court should

assume that state procedures will afford an adequate remedy, in the absence of

unambiguous authority to the contrary.” 31 Foster Children, 329 F.3d at 1279.

The third factor is satisfied because Plaintiff has made no showing that the state

court proceeding will not provide it with an adequate remedy for its federal claims.

      This Court finds that the Younger doctrine is applicable because the state

court proceeding is an exceptional case. Moreover, analysis of the Middlesex

factors show that abstention is warranted. In sum, this Court finds that Plaintiff’s

argument that the state court proceeding is not an exceptional case is without merit.


                                            9
       Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 10 of 16




          2. Bad Faith

      As already noted, there are exceptions to the Younger doctrine. Specifically,

the “[e]xceptions to [the Younger doctrine] include bad faith, harassment, or a

patently invalid state statute.” Watson v. Fla. Jud. Qualifications Comm’n, 618 F.

App’x 487, 490 (11th Cir. 2015). In this case, Plaintiff argues that the bad faith

exception applies. Without citing to any analogous cases, Plaintiff contends that

bad faith is shown here because the revocation of the OTC was pretextual and

followed by a lawsuit premised on that “bogus decision.” [Doc. 8, pp. 18-19].

Specifically, Plaintiff argues that bad faith is shown because Defendants have

never revoked the OTC of another business, that its OTC application did not

contain misrepresentations and the revocation hearing was arbitrary and capricious

since Plaintiff was not afforded a continuance. Id. at 16.

      The Eleventh Circuit Court of Appeals has determined that “[t]o establish

the bad faith exception, a litigant must make a substantial allegation that shows

actual bad faith.” Dander v. Church of Scientology Flag Serv. Org., Inc., 619 F.

App’x 945, 948 (11th Cir. 2015). Moreover, the Eleventh Circuit has held that “[a]

proceeding is initiated in bad faith if it is brought without a reasonable expectation

of obtaining a valid conviction.” Watson, 618 F. App’x at 490. Based on the

record before the Court, Plaintiff has not made substantial allegations that show


                                          10
       Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 11 of 16




actual bad faith. At most, Plaintiff challenges the merits of the revocation of the

OTC, nothing more. See Dander, 619 F. App’x at 949 (finding that the bad faith

exception was not applicable where the plaintiff simply challenged the merits of

the state court proceedings). Furthermore, Plaintiff has not presented any evidence

or made any allegations that the enforcement proceeding currently pending in the

Superior Court of Cobb County was brought without a reasonable expectation of

obtaining relief. See Redner v. Citrus Cnty., 919 F.2d 646, 650 (11th Cir. 1990)

(determining that the bad faith exception did not apply because the plaintiff failed

to present evidence that the state prosecution was brought without a reasonable

likelihood of obtaining a valid conviction). Instead, Plaintiff has only argued that

the revocation of the OTC was pretextual. This argument is not sufficient to

invoke the bad faith exception. See id. at 650 n.8 (“The only bad faith that [the

plaintiff] asserts against [the defendant] is the [c]ounty’s enacting an ordinance

directed, he alleges, solely at him, one day before he planned to open his adult

entertainment facility. Nothing about that act by the county seems to establish, by

itself, bad faith.”). Ultimately, this Court finds that the bad faith exception does

not apply because Plaintiff failed to present any evidence or make sufficient

allegations that the state court proceeding was brought without a reasonable

expectation of obtaining relief.


                                          11
       Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 12 of 16




          3. The Writ of Certiorari in Georgia

      In addition to its constitutional claims, Plaintiff’s complaint contained a

petition for writ of certiorari under Georgia law. In the petition, Plaintiff seeks a

writ of certiorari to be issued to Defendants so that this Court can review the

October 27, 2020 decision to revoke Plaintiff’s OTC. In essence, Plaintiff is

asking this Court to exercise appellate review under O.C.G.A. § 5-4-1. Admitting

that its argument is novel, Plaintiff contends that the supersedeas effect of the writ

of certiorari bars Defendant Cobb County’s enforcement action, such that there is

“effectively no action pending in state court.” [Doc. 8, p. 20].

      This Court will first discuss the procedure for certiorari in the superior

courts of Georgia. See O.C.G.A. §§ 5-4-1 to 5-4-20. As a general rule,

         [w]hen either party in any case in any inferior judicatory or
         before any person exercising judicial powers is dissatisfied with
         the decision or judgment in the case, the party may apply for and
         obtain a writ of certiorari by petition to the superior court for the
         county in which the case was tried.

O.C.G.A. § 5-4-3. The petition must “plainly and distinctly” set forth the errors

complained of. Id. Before filing the petition, the petitioner must obtain the

sanction of a superior court judge. Id. Once the sanction is obtained, the petitioner

shall file the petition, together with the bond or affidavit, with the clerk of the

superior court. Id. It is the clerk’s duty to then issue the writ of certiorari directed


                                           12
        Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 13 of 16




to the tribunal or person whose decision or judgment is the subject matter of the

complaint. Id. Within five days after the petitioner’s filing, the petitioner must

serve the writ and petition on the respondent. O.C.G.A. § 5-4-6.2

       This Court recognizes that there “seems to be an open question about

whether this Court[, in the exercise of its supplemental jurisdiction,] can even issue

such a writ to a state organ like” the Cobb County Board of Commissioners.

Cheshire Bridge Holdings, LLC v. City of Atlanta, No. 1:15-CV-3148-TWT, 2018

WL 279288, at *7 n.68 (N.D. Ga. Jan. 3, 2018), rev’d in part on other grounds,

777 F. App’x 310 (11th Cir. 2019). At least one court within the Eleventh Circuit

determined that it did not have jurisdiction over a petition for writ of certiorari

because petitions for writs of certiorari are “uniquely” state remedies properly

resolved in Georgia’s courts. Hale Found., Inc. v. August-Richmond Cnty., No.

CV 121-018, 2021 WL 1845982, at *3 (S.D. Ga. Apr. 19, 2021). This Court

cannot ignore, however, that in the context of a removal action, the Supreme Court


2
  It does not appear that Plaintiff has complied with the exacting certiorari procedures.
Specifically, review of the record indicates that neither the clerk for superior court nor the
clerk for this Court ever issued the writ. As a result, the record further shows that the
writ was never served on Defendants, which must be accomplished within five days of
filing the petition. See City of Sandy Springs Bd. of Appeals v. Traton Homes, LLC, 801
S.E.2d 599, 603-04 (Ga. Ct. App. 2017) (determining that dismissal of the petition for
writ of certiorari was necessary where clerk failed to issue writ and writ was never
served).


                                             13
          Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 14 of 16




determined that a federal district court did have jurisdiction over a direct appeal

from the action of a municipal commission even where the applicable state statute

provided that appeals should be filed in the state circuit court. City of Chicago v.

Int’l Coll. of Surgeons, 522 U.S. 156, 169 (1997) (holding that “[t]here is nothing

in the text of § 1367(a) that indicates an exception to supplemental jurisdiction for

claims that require on-the-record review of a state or local administrative

determination”).

         This Court need not definitively reach the issue of whether the petition for

certiorari is properly before this Court or whether it was properly filed because this

Court is not persuaded by Plaintiff’s argument that its petition for writ of certiorari

prevents abstention in this matter. First, case law has established only three

exceptions to the Younger doctrine. As already explained previously, none of the

exceptions apply here. Under the circumstances presented in this case, this Court

is not willing to create a fourth exception to the Younger doctrine.

         Second, any supersedeas effect of the writ of certiorari 3 does not stay the

proceedings in the Superior Court of Cobb County. O.C.G.A. § 5-4-19 states that

“[t]he writ of certiorari, when granted in civil cases, shall operate as a supersedeas

of the judgment until the final hearing in the superior court.” “[T]here is a


3
    As previously mentioned, a writ has never been issued or served in this case.

                                              14
       Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 15 of 16




longstanding line of Georgia Supreme Court decisions holding that the only effect

of a supersedeas is to stay further action in the case, and a court is without

authority to order that the supersedeas operate retroactively as to undo what has

previously been done in execution of the judgment appealed.” Bank South, N.A.

v. Roswell Jeep Eagle, Inc., 408 S.E.3d 503, 506 (Ga. Ct. App. 1991).

      This Court finds that supersedeas, if it applies at all, applies only to the

October 2020 license revocation. The revocation hearing concluded, and the

existing status of that case is that Plaintiff’s OTC is revoked. The supersedeas

does not mean that Plaintiff is now operating Tokyo Valentino with a valid license

and pursuant to the law. Importantly, Defendant Cobb County’s action filed in the

Superior Court of Cobb County is not a further proceeding of the October 2020

license revocation. It is a separate matter filed in a different forum. Ultimately,

this Court finds that the mere filing of the petition for writ of certiorari does not

render abstention inappropriate in this case.




                                           15
       Case 1:20-cv-04811-JPB Document 18 Filed 05/28/21 Page 16 of 16




                                  CONCLUSION

      For the reasons stated above, Defendants’ Motion to Dismiss [Doc. 6] is

GRANTED, and Plaintiff’s claims are DISMISSED without prejudice. 4 The

Clerk is DIRECTED to close this case.

      SO ORDERED this 28th day of May, 2021.




4
 A complaint dismissed pursuant to the Younger doctrine is without prejudice. Hale v.
Pate, 694 F. App’x 682, 685 (11th Cir. 2017).

                                          16
